On Motion for Rehearing.
At a former day of this term we overruled appellant's contention that the verdict against it in this case was excessive in amount, and it has filed its motion for rehearing on that point. Each member of the court has given it most careful and thorough consideration, and a majority of the court have reached the conclusion that our former opinion, holding the verdict not excessive, was wrong, and are now of the opinion that the verdict is excessive to the extent of $5,000 at the least. We have searched the books in vain to find any adjudicated case, in this state or elsewhere, in which the appellate court permitted a verdict so large as that in this case to stand where the material facts on the measure of damages were the same, or substantially so, as the facts in this case. Practically innumerable authorities might be cited in support of this statement, but not one to the contrary, we feel sure.
The material facts relative to the measure of damages in this case will be found correctly and fairly stated by Justice WALKER, who prepared our former opinion, wherein we then overruled appellant's contention that the verdict is excessive. One of the most material of such facts, as shown by the undisputed evidence, is that at the time of his death Harrington, the husband and father, was earning only $14 per week, and he had not earned more than that during the preceding five or six years. His life expectancy *Page 252 
was about 30 years. The record does not disclose that he was skilled in any line of work whatever, and is equally silent as to educational attainments. He had been doing practically the same character of work for about 6 years next preceding his death. If there was anything in the entire record to indicate that there was any reasonable expectation that his earning capacity would have ever been greater than it was at the time of his death, it was only the fact that he was of sober and industrious habits — traits very commendable, it is true.
In our former opinion we cited, as sustaining us there, Hines v. Mills (Tex. Civ. App.) 218 S.W. 777, an opinion by the Tex. arkana Court. In that case the deceased, Mills, was a fireman on a railroad engine, and at the time of his death was receiving a salary of $185 a month, and it is stated in the opinion that he was in line for promotion to the position of engineer, where he might have received a salary of $250 per month. His life expectancy was about 29 years, only one year short of Harrington's expectancy in this case. The verdict in the Mills Case, in favor of his widow and five minor children, was for $40,000. The verdict was attacked as being excessive, but the court after mentioning the large earning capacity of Mills, and his reasonable expectation of promotion, permitted the verdict to stand, but stated that it was "a liberal one." After careful reconsideration of the Mills Case, we have concluded that it does not tend to sustain our former opinion that the verdict in this case was not excessive. For, if the verdict in that case was "a liberal one," considering the large earning capacity of Mills and his reasonable expectation of promotion, it certainly cannot be, it seems to us, that the verdict for $35,000 in this case is reasonable, considering the great disparity in the earning capacity of the two men, in whose life expectancy there was only one year's difference.
It is now the opinion of a majority of this court that a recovery for $30,000 against appellant is the very most that the facts in this case would authorize, and appellant's motion for rehearing will therefore be granted, and the trial court's judgment will be reversed, and the cause remanded, unless the appellees, within 15 days from this date, will file in this court a remittitur of $5,000, reducing the judgment in their favor to $30,000. In the event such remittitur shall be filed, the motion will be overruled, and the trial court's judgment will be affirmed in favor of appellee for the amount of $30,000, with interest thereon at the rate of 6 per cent. per annum from the date of the judgment below.